DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The IDS documents submitted 1/29/2020 and 3/4/2021 are acknowledged and have been considered.

Drawings
The drawings submitted 9/16/2019 are acknowledged and acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haselmeier et al. (U.S. Patent 8,366,042).

In regards to claim 1, Haselmeier et al (henceforth referred to as Haselmeier) disclose a floor system for creating a floor in an interior of a vehicle, comprising: 
a base part for laying on a floor support structure of the vehicle (item 33); and
a floor panel configured to be laid on the base part.  Haselmeier teaches a cover portion (item 26),
wherein the base part has at least two peripheral surfaces and a trough-shaped depression arranged therebetween for receiving installation objects.  The “base part” of Haselmeier includes two side portions forming a central trough as depicted in figures 3 and 2,

Haselmeier fails to teach the stiffening member extending over the entire height of the depression.  However, it would have been an obvious matter of design choice to provide a stiffener/connector member of various lengths including the entire depth of the channel of Haselmeier, to reach the corresponding cover member, since such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955);
wherein the floor panel and the at least one stiffening member have first connection members and second connection members arranged in a complementary manner to one another, which are configured for detachable, form-fitting connection of the floor panel and the at least one stiffening member.  As shown in figure 3, the device of Haselmeier includes two engaging fastener members (items 28 and 30),
wherein at least one first connection member is arranged on the at least one stiffening member and at least one second connection member is arranged on an underside of the floor panel (see figures) and
wherein the floor panel is configured to correspond to the base part, so that the floor panel is placed on the peripheral surfaces and the at least one reinforcing component and the at least one second connection member forms a connection with the at least one first connection member.  The “floor panel” (cover) and the “base part” of the Haselmeier device are positioned so that the connecting members interface.

In regards to claim 2, Haselmeier discloses that the first connection members and the second connection members are configured to produce a snap-on connection.  Items 28 and 30 of Haselmeier snap fit together.

In regards to claim 3, Haselmeier discloses of the connection members extends along a straight section on the at least one stiffening member and the floor panel.  The connection members of the Haselmeier device extend along a straight section at the center of the channel as depicted.

In regards to claim 4, Haselmeier discloses that each of the connection members extends along at least 90% of an available length of the at least one stiffening member or the floor panel.  The connection member extends along the entire length of the “stiffening member”.

In regards to claim 5, Haselmeier discloses one of the first connection members and the second connection members has a first profile cross section and the other of the first connection members and the second connection members has a second profile cross section,
wherein the first profile cross section includes a bulge.  Haselmeier teaches a widened top portion of the base portion connection member as depicted,
wherein the second profile cross section includes an indentation, and


In regards to claim 6, Haselmeier discloses that the bulge is a widened portion, but fail to teach that it is based on an arcuate form or a drop shape.  However, it would have been an obvious matter of design choice to make the different portions of the connecting members of whatever form or shape was desired or expedient as long as they are complementary. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

In regards to claim 7, Haselmeier discloses that the second connection element is adhered to an underside of the floor panel.  As shown in figure 3, the second connection element (clamping sleeve) is adhered to the bottom of the floor panel (cover).

In regards to claim 8, Haselmeier discloses that at least one of the first connection members and second connection members is made of a metallic material.  Haselmeier teaches using aluminum for the portions of the device (pars. 18 and 20).

In regards to claim 9, Haselmeier discloses that the base part is made of a fibre-reinforced plastic material (item 18).

In regards to claim 10, Haselmeier discloses that the floor panel is made of a fibre-reinforced plastic material.  Haselmeier teaches that the portions of the channel can be fabricated from fibre-reinforced plastic (item 18).

In regards to claim 11, Haselmeier discloses that the second connection element is integrated in a top layer of the floor panel.  As depicted, the “clamping sleeve” connection element is integrated into the floor panel.

In regards to claim 12, Haselmeier fails to disclose that multiple stiffening members are uniformly distributed in the depression.  Haselmeier teaches a single “stiffening” element, but it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide multiple of the flange elements of Haselmeier in the depression to allow for reinforced attachment between the floor panel and the base part (item 33) and, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

In regards to claim 13, Haselmeier discloses an aircraft comprising an interior with a floor support structure and a floor arranged thereupon, wherein the floor is produced using a floor system according to claim 1.

In regards to claim 14, Haselmeier discloses that the interior is a cabin or a cargo hold.  Haselmeier teaches an aircraft cabin.

Summary/Conclusion
Claims 1-14 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641